PER CURIAM.
By these consolidated appeals, appellant seeks the reversal of (1) his conviction of three counts of robbery, (2) an order of revocation of probation and (3) an order denying post conviction relief.
Appellant has raised the following points on appeal, to-wit: that the trial court erred in failing to instruct the jury that intent to kill or maim if resisted is an element of the offense of robbery; that the trial court erred in denying appellant’s motion for continuance of the probation revocation hearing; and that the trial court erred in denying appellant’s motion for a new trial based upon newly discovered evidence.
We have carefully considered appellant’s contentions in the light of the record on appeal, briefs and arguments of counsel and have concluded that no reversible error has been demonstrated. Section 813.011, Florida Statutes (1973); Stevens v. State, 351 So.2d 1077 (Fla. 3d DCA 1977); Baker v. State, 336 So.2d 364 (Fla.1976); Lyles v. State, 312 So.2d 495 (Fla. 1st DCA 1975).
Affirmed.